Parham v New York City Hous. Auth. (2019 NY Slip Op 08153)





Parham v New York City Hous. Auth.


2019 NY Slip Op 08153


Decided on November 12, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2019

Gische, J.P., Tom, Kapnick, Kern, Moulton, JJ.


10289 21501/17

[*1] Christopher Parham, Plaintiff-Respondent,
vNew York City Housing Authority, Defendant-Appellant.


Herzfeld & Rubin, P.C., New York (Linda M. Brown of counsel), for appellant.
Krentsel & Guzman, LLP, New York (Marcia K. Raicus of counsel), for respondent.

Order, Supreme Court, Bronx County (Llinét M. Rosado, J.), entered April 10, 2019, which denied defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant failed to establish its prima facie entitlement to judgment as a matter of law in this action where plaintiff was injured when he tripped and fell as he ascended the exterior stairs of the building in which he lived. The motion court properly rejected defendant's argument that the defect on the stair was trivial as a matter of law. The photographs in the record show that the subject step has a space between its metal riser and the concrete underneath it that might have been capable
of catching plaintiff's shoe (see e.g. Abreu v New York City Hous. Auth., 61 AD3d 420 [1st Dept 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 12, 2019
CLERK